Citation Nr: 1019241	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain/sprain.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in December 2009.  
At that time, agreement was made to hold the record open for 
30 days to allow the Veteran to submit additional evidence.  
A copy of the transcript of that hearing has been associated 
with the claims folder.  

The Veteran submitted additional evidence directly to the 
Board that was received in December 2009.  He submitted 
additional evidence to the RO in January 2010.  The RO 
forwarded that additional evidence to the Board, where it was 
received in February 2010.

The agency of original jurisdiction (AOJ) has not yet had an 
opportunity to consider the evidence in this case.  As the 
Board will remand the case for additional development, the 
AOJ will have an opportunity to consider the evidence in the 
first instance.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was originally granted service connection for 
lumbosacral strain by way of a rating decision dated in April 
2003.  He was awarded a 10 percent disability rating.

The Veteran's claim for a disability rating in excess of 10 
percent was received in January 2005.  He submitted a 
statement in February 2005 wherein he said he was 
experiencing significantly increased difficulties with his 
lumbosacral strain.  He related that he was limited in 
standing for more than a few minutes without experiencing 
pain that required him to sit until he recovered.  He said 
this was impeding all aspects of his life where he was 
required to stand or walk, especially his daily routine with 
his family.  He made similar contentions in other statements 
and in his hearing testimony.

During the current appeal, and specifically in February 2005, 
the Veteran submitted a VA Form 21-4142, Authorization for 
Release of Information, in regard to treatment records for 
him at the 436th Medical Group (AMC), Dover Air Force Base 
(AFB), Delaware.  The RO sent a request for the records in 
March 2005 and again in May 2005 without any response.  The 
RO notified the Veteran of their efforts in May 2005.  The RO 
also informed the Veteran that it was his responsibility to 
obtain the records.

The records involved are Federal records.  The Veteran is 
seen at the Dover facility as a military retiree and as a 
Federal civilian employee.  Thus, 38 C.F.R. § 3.159(c)(2) 
(2009) requires VA to make attempts to obtain the records 
until it can be decided that the records do not exist or that 
further efforts would be futile.  On remand, the AOJ must 
again request the records.  If the effort is unsuccessful, 
the Veteran must be notified.

Additionally, the Veteran testified that he has continued to 
receive injections for his pain.  He did not identify the 
source of the treatment, and those records are not included 
in the claims folder.  The additional evidence submitted by 
the Veteran, as noted in the Introduction, does not include 
the evidence described by the Veteran in his testimony.  
Accordingly, such records should be identified and requested 
on remand.

Moreover, throughout the appeal, the Veteran has submitted 
statements and testified that his VA examinations do not 
represent an accurate depiction of his disability by way of 
his range of motion.  In particular, he has explained that he 
generally will be in pain from walking to get to his 
appointment but will then sit for a 30 minute period or more 
before being examined.  He also said that his pain and back 
spasms would abate during this period of rest and that his 
examination results would not show how limited he really was 
after a minimum amount of time walking or standing.  

The Board construes these contentions as assertions that the 
Veteran's service-connected lumbar spine disorder has 
increased in severity since the last pertinent VA examination 
in September 2007.  VA's General Counsel has indicated that, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In light of the Veteran's assertions 
of increased low back symptomatology since the September 2007 
VA examination, the Board finds that an additional VA 
evaluation is necessary.  The purpose of the examination 
requested pursuant to this Remand is to determine the current 
nature and extent of the service-connected lumbosacral 
strain/sprain.  

Finally, the Board notes that a January 2005 evaluation 
indicated that the Veteran worked full-time day shifts at his 
job and taught college classes in the evening.  The Veteran 
testified that he occasionally taught college classes and 
also taught at his church.  (Transcript p. 9).  On remand, 
the Veteran should be asked about the frequency of his 
college teaching for the duration of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
Veteran and ask that he provide 
information regarding his college 
teaching job.  The Veteran should be 
asked how long he has been employed 
in this capacity and how many 
nights/days a week he has taught 
since January 2005.

2.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim since 
September 2007.  The AOJ should 
attempt to obtain and associate with 
the claims folder any pertinent 
medical records identified by the 
Veteran that are not already of 
record.  

In this regard, the AOJ must make 
additional attempts to obtain the 
records of low back treatment that 
the Veteran has received at the 
436th Medical Group (AMC), Dover Air 
Force Base (AFB), Delaware since 
August 2002-unless it is determined 
that the records do not exist or 
that they cannot be obtained.  

3.  The Veteran should be scheduled 
for a VA examination to assess the 
severity of his service-connected 
lumbosacral strain/sprain.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary by the examiner should be 
performed.  All results of any such 
studies, tests, or evaluations must 
be included in the examination 
report.  

The examiner is advised that the 
Veteran believes that his prior VA 
examinations have not adequately 
represented his true status, 
particularly in regard to his range 
of motion.  The Veteran has said 
that his back is rested by the time 
he is called in for his examination 
and that the limited time that he 
sees the examiner does not 
demonstrate the usual symptoms he 
experiences after a limited time of 
standing and/or walking.  

The examiner should identify any 
orthopedic and neurological symptoms 
related to the service-connected 
disability and fully describe the 
extent and severity of those 
symptoms.  In particular, the 
examiner should discuss any 
associated limitation motion, muscle 
spasm, guarding (severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis), ankylosis 
(favorable or unfavorable) of the 
entire thoracolumbar spine, and 
unfavorable ankylosis of the entire 
spine.  

The examiner should also discuss 
whether the Veteran's low back 
disability exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable 
to the applicable service-connected 
disorder.  If feasible, this 
determination should be expressed in 
terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional 
ability during flare-ups or when the 
Veteran uses his low back repeatedly 
over a period of time.  

In addition, the examiner should 
address the impact of the service-
connected lumbosacral strain/sprain 
spondylosis on the Veteran's 
occupational functioning (regardless 
of his age).  

The examiner should provide a 
complete rationale for all 
conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the 
issue of entitlement to a disability 
rating in excess of 10 percent for 
lumbosacral strain/sprain should be 
re-adjudicated.  If the benefit 
sought is not granted, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

